Title: Thomas Jefferson to Benjamin Rush, 20 April 1812
From: Jefferson, Thomas
To: Rush, Benjamin


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 20. 12.
          I do not know if you may have noticed in the Newspapers of a year or two ago that Edward Livingston had brought a suit against me for a transaction of the Executive while I was in the administration. the dismission of it has been the occasion of publishing the inclosed pamphlet, which is sent to you, not to be read, for there is nothing enticing for you in it, but as a tribute of respect & friendship. you
			 have moreover a son whose familiarity with the subject may render a glance of it amusing to him.
          
		  The sending a copy of this to mr Adams, as well as the answering some enquiries of his last letter, furnishes occasion for my writing to him a third time. as you have taken a pleasure in watering the tree of conciliation which
			 your friendship for us both planted, I inclose to you my letter to him unsealed for perusal, that you may see how we come on. when read, be pleased to stick a wafer in it and recommit it to the post office. I salute you with constant attachment and respect.
          
            Th:
            Jefferson
        